Citation Nr: 1243948	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant's spouse served as a recognized guerilla from October 1944 to February 1946.  The appellant seeks benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 decision of a VA Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In April 2008 and August 2010, the Board remanded the claim for additional development.

In her February 2006 substantive appeal, the appellant requested a hearing before the Board at the RO.  A hearing was scheduled for August 2007 and the appellant received notice of the hearing by letter dated May 2007.  The appellant failed to appear for the scheduled hearing.  Without good cause being shown for failure to appear, no further hearing can be scheduled and appellate review may proceed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only recognized active duty service was as a recognized guerilla from October 1944 to February 1946; he is not shown to have been a prisoner of war.

2.  A death certificate shows that the Veteran died in July 2005, and that the cause of his death was cardiopulmonary arrest with pneumonia as the antecedent cause.

3.  The death-causing pneumonia and cardiopulmonary arrest were not manifested in service or within one year following his separation from active duty, and are not shown to have been related to his service.

4.  The Veteran had not established service connection for any disability during his lifetime.

5.  It is not shown that a service-connected disability caused or contributed to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 101(32), 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim in September 2005, October 2005, September 2007, and February 2011 letters.  While she did not receive complete notice prior to the initial rating decision, her claim was thereafter readjudicated, most recently in a February 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records were found to be fire-related, and all efforts to obtain such records or records from alternative sources have been unsuccessful.  The appellant was notified of the fire-related status of the service treatment records.  The Board is mindful that, in a case such as this where service records are unavailable, VA has a heightened obligation to assist the claimant in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All available post-service treatment records the appellant has identified have been secured.  The appellant has not identified any available pertinent evidence that remains outstanding.  The Board also finds that a medical advisory opinion is not necessary to satisfy VA's duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  Here, nothing in the evidence suggests that the Veteran's death causing disabilities might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met; all necessary development possible is completed.

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arteriosclerotic and hypertensive heart disease/hypertension) may be service-connected on a presumptive basis if they are manifested to a compensable degree in a specific period of time postservice (one year for arteriosclerotic and hypertensive heart disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For a former POW, any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the occurrence of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); and stroke and its complications shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  In addition, for a former POW who was interned or detained for not less than 30 days, avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Former POW Status

The appellant's primary contention is that the Veteran was a former POW and as such, his claim is entitled to consideration of the presumptive provisions of 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  Specifically, she argues that his cardiorespiratory arrest and pneumonia resulted from diseases, specifically heart disease and stroke, which are presumptively service-connected when manifested in former POWs.  See March 2006 substantive appeal.  The evidence of record includes a March 2001 statement from D. S. Victorino, M.D. who certified that the Veteran had ischemic heart disease.  Historically, the Board notes that the Veteran was found not to be entitled to POW status for accrued benefits purposes in the August 2010 Board decision.

The term "former POW" for VA purposes means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Governing regulations provide that VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, VA is not required to follow the service department's findings that the Veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94; 59 Fed. Reg. 54673 (1994).

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant contends that while the Veteran was hospitalized in Bataan, Philippines, for malaria and beriberi, the Japanese forces captured him on May 27, 1942, and he was imprisoned at Old Bilibio Prison in Ascarraga, Manila.  He was released on July 5, 1942.  The Board notes that the claims file includes certification from the Philippine Army indicating that the Veteran had been a POW from April 10, 1942, to July 6, 1942.  The claims file also includes a document, submitted by the Veteran during his lifetime, dated in July 1991 apparently issued by the National Personnel Resource Center (NPRC) awarding a POW medal for the Veteran's service.

In this case, in December 2009, the NPRC confirmed that the Veteran did not have former POW status for VA purposes.  Accordingly, despite the appellant's contentions that the Veteran was a POW in 1942 and imprisoned by the Japanese army, while the Board is sympathetic to those circumstances, there is no evidence that the Veteran was a POW while attached to the U.S. Armed Forces.  The Philippine document submitted by the appellant does not provide a reasonable basis upon which to question the findings certified by the appropriate service department.  Nor does the July 1991 document indicating that the Veteran was issued a POW medal provide a reasonable basis to grant the claim.  The Board acknowledges that in the Philippine document the appellant submitted, it was reported that the appellant had POW status from April 10, 1942, to July 6, 1942, and that the July 1991 documents reflects the award of a POW medal.  Nevertheless, this determination is not binding upon the Board or VA.  See 38 C.F.R. § 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Further, the Veteran's recognized guerilla service began on October 18, 1944, over two years after the alleged imprisonment.  Consequently, the alleged imprisonment was not during a recognized period of active duty service.  As such, the probative value of the evidence supporting the appellant's claim is overcome by the service department determination against it, and is insufficient to grant the relief sought.  Thus, the claim for POW status for DIC purposes must necessarily be denied.

The certification by the Philippine Army is not by a service department and is not binding on VA; subsequent certifications of the Veteran's active service by the Service Department (including based on the information in the certification by the Armed Forces of the Philippines) do not show the alleged service, and are binding.  The Court has held that findings by the U.S. service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 430 (1992).  If the United States Service Department refuses to verify the claimed service, the appellant's only recourse lies within the relevant service department, not with VA.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In summary, the evidence of record provides no legal basis for recognizing that the Veteran had active service other than from October 1944 to February 1946.  Notably, in December 2009 the National Personnel Records Center (NPRC) certified that the Veteran did not acquire POW status.  Although he had filed a claim with the War Claims Commission (WCC), they determined that his alleged period of confinement had not occurred.  Furthermore, the NPRC stated that the Veteran was not issued a POW medal because he did not acquire POW status.  In addition, the appellant (and previously the Veteran) did not submit any Philippines Red Cross records, War Claims Commission records, guarantor's receipt for a released POW, or Japanese Parole Certification to further substantiate his POW status.  The Veteran was advised of these additional potential sources of documentation in March 1999.  [Notably, there is no allegation that the Veteran was detained or interned by enemy forces in the line of duty during his recognized active service beginning October 1944].

Accordingly, there is no basis for a finding that the Veteran acquired POW status, and consideration of the appellant's claim under the presumptive provisions of 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c) is not warranted.

DIC

The Veteran's death certificate shows that the cause of his death was cardiopulmonary arrest and pneumonia.  There are corroborating medical records showing ongoing treatment for cardiovascular disease in 2001.

The Veteran's death causing disabilities are neither alleged nor shown to have been manifested in service.  Consequently, service connection for any of the death-causing disabilities on the basis that it became manifest in service, and persisted, is not warranted.

The Board notes that lay statements (in and of themselves) are not competent to establish (based on the appellant's and others observations) that atherosclerotic heart disease (or any other presumptive disease) was manifest in the Veteran's first postservice year as heart disease and other presumptive diseases are internal processes (confirmed through diagnostic studies) that are beyond lay observation.  See Jandreau v, Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

Hence, the Board finds that service connection for the Veteran's cause of death based on presumption of service connection for the cardiovascular/cerebrovascular disease that caused his death under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a) is also not warranted.  Notably, there is no competent evidence that otherwise relates the causes of the Veteran's death to his service.  The medical evidence submitted does not suggest such a nexus, nor does the appellant explain or identify any theory of such a nexus.  Notably, the Veteran had not established service-connection for any disability, and whether a service-connected disability contributed to cause his death is not for consideration.

Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons service connection for the cause of the Veteran's death must be denied.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


